Citation Nr: 1437704	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as aggravated by service-connected type II diabetes mellitus.

2.  Entitlement to service connection for a cervical and lumbar spine disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2009, the Veteran testified before a Decision Review Officer (DRO) at the Muskogee RO.  In May 2011, he testified at a videoconference hearing before the undersigned Veterans Law Judge.  Hearing transcripts are associated with the record.

In January 2013 and October 2013, the Board remanded the case.  It has been returned to the Board for disposition.

The Board notes that this claim has been reviewed as a paperless claim.  The documents reviewed are attached to a VA electronic claims file associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this case in January 2013 and again in October 2013 for a VA medical opinion supported by a complete rationale.  However, a medical opinion supported by a complete rationale has not been provided.  As such, there has not been substantial compliance with the remand directives and, therefore, the issues on appeal require remand.  Stegall v. West, 11 Vet. App. 268 (1998) (Where remand orders of the Board are not complied with, the Board errs in failing to ensure compliance).

Specifically, the Board instructed in January 2013 that the AMC (Appeals Management Center) obtain a VA examination with a medical opinion on whether it is at least as likely as not that hypertension is (1) causally or etiologically related to the Veteran's military service, to include herbicide exposure therein, or (2) casually or etiologically related to his service-connected type II diabetes mellitus.  The Board asked that the examiner acknowledge and discuss a favorable medical opinion by Dr. K dated in July 2008.  An opinion on aggravation was also requested.

A Disability Benefits Questionnaire (DBQ) dated in April 2013 reflects an examination of the Veteran and includes a medical opinion.  However, after reviewing the medical opinion and rationale, the Board previously determined that it was unclear and incongruous.  The opinion read, in part, as follows:

I conclude, after a review of medical records, taking a history, and performing a physical examination, the hypertension is less than likely not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of any event in service and was not caused by an/or worsened by already service connected disability, i.e. Diabetes mellitus, Type II.

Also, the Board determined that the medical rationale for the April 2013 opinion did not adequately explain the basis for the opinion, and that the examiner neglected to discuss the favorable medical opinion of Dr. K that the Veteran's hypertension is "as likely as not linked to [his] agent orange exposure."

Pursuant to Board remand in October 2013, VA obtained an addendum to this opinion dated in February 2014, which reflects that it is "less than likely the Veteran's hypertension is related to herbicide exposure" regardless of Dr. K's opinion because "there is no causal link between herbicide exposure and essential hypertension.  See references below."  The physician also found that it is less than likely the Veteran's hypertension is related to or aggravated by diabetes mellitus as there was no microalbumenia shown.

Although the physician provided "references" for her opinions, the Board finds that she again failed to explain the significance of any of these references or explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature relied upon in reaching the conclusions.  The medical opinions remain inadequate as they are unsupported by a complete medical rationale.  The Court has held that medical conclusions must be supported with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  In this case, there is nothing to connect the medical conclusions with the references provided or to explain the significance of microalbumenia as a basis for the conclusion that there was no aggravation of hypertension by diabetes.

As for the claim for service connection for cervical and lumbar spine disability, a decision must be deferred so that the AOJ can notify the Veteran of the negative responses to the requests for private medical records and afford the Veteran an opportunity to provide such records.

Regrettably, the case is again REMANDED for the following action.

1.  The AOJ should notify the Veteran of the negative responses to the requests for medical records since the Board's October 2013 remand and provide him an opportunity to provide those records he believes are pertinent to the claims on appeal.

2.  The AOJ should obtain a medical opinion from a physician that has not previously reviewed the claims on appeal.  The physician must review the Veteran's electronic claims file and provide written responses to the following inquiries:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is:

(i) causally or etiologically related to his military service, to include herbicide exposure therein, or 
(ii) casually or etiologically related to his service-connected type II diabetes mellitus.

(b) Is it at least as likely as not that the Veteran's hypertension is aggravated (permanently worsened beyond normal progression and not a temporary flare-up or worsening) by the Veteran's service-connected diabetes mellitus.

If aggravation is found, to the extent practicable, the examiner should indicate a baseline of symptomatology and the aggravation of such symptomatology by service-connected type II diabetes mellitus.

The examiner must comment and/or discuss Dr. K's July 2008 statement and opinion that the Veteran's hypertension is "as likely as not linked to [his] agent orange exposure."

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After the development requested has been completed, the AOJ must review the medical opinion to ensure that it fully complies with the directives of this REMAND.

4.  Then, the AOJ should readjudicate the claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

